NOT FINAL UNTIL TIME EXPIRES TO FILE REHEARING
                      MOTION AND, IF FILED, DETERMINED


                                      IN THE DISTRICT COURT OF APPEAL
                                      OF FLORIDA
                                      SECOND DISTRICT

WALTER E. WILLIAMS, DOC#119088, )
                                )
          Appellant,            )
                                )
v.                              )       Case No.   2D18-2714
                                )
STATE OF FLORIDA,               )
                                )
          Appellee.             )
                                )

Opinion filed April 24, 2019.

Appeal from the Circuit Court for
Pinellas County; Joseph A. Bulone,
Judge.

Walter E. Williams, pro se.

Ashley Moody, Attorney General,
Tallahassee, and Donna S. Koch,
Assistant Attorney General, Tampa,
for Appellee.


PER CURIAM.


              Affirmed.


CASANUEVA, MORRIS, and SMITH, JJ., Concur.